Case 5:20-cv-00569-MWF-KK Document 11-1 Filed 04/03/20 Page 1 of 2 Page ID #:55




   1      CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
   2      Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
   3      Dennis Price, Esq., SBN 279082
          Christopher A. Seabock, Esq., SBN 279640
   4      8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
   5      (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
   6
          Attorneys for Plaintiff
   7
   8
                                    UNITED STATES DISTRICT COURT
   9
                                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Raul Uriarte-Limon,                     Case No. 5:20-cv-00569-MWF-KK
  12                Plaintiff,                    Plaintiff’s Declaration in Support of Plaintiff’s
                                                  OSC Response re: Supplemental Jurisdiction
  13         v.
  14      Wendy C. Foley;
          Kevin W. Haynes;
  15      Country Farm Supply, a California
          Corporation; and Does 1-10,
  16
                    Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                              1

       Plaintiff’s Dec                                           Case No.: 5:20-cv-00569-MWF-KK
DocuSign Envelope ID: D4A56F88-E48C-4B19-AD48-A15444D69AA6
          Case 5:20-cv-00569-MWF-KK Document 11-1 Filed 04/03/20 Page 2 of 2 Page ID #:56




               1
                                                   RAUL URIARTE-LIMON DECLARES:
               2
                     1. I am the plaintiff in this matter and, in that capacity, am familiar with the contents
               3
                         herein and if called and duly sworn, could competently testify to them.
               4
                     2. I have filed 10 or more complaints alleging a construction-related accessibility
               5
                         violation within the 12-month period immediately preceding the filing of the current
               6
                         complaint, which alleges a construction-related accessibility violation.
               7
                     3. In the filing of these complaints, I have not been the client of a qualified legal services
               8
                         project or a qualified support center, as defined in section 6213 of the California
               9
                         Business and Professions Code.
             10
                     4. It is, therefore, my understanding that I qualify as a high-frequency litigation as that
             11
                         term is used by California law.
             12
                     5. I declare under penalty of perjury of the laws of the State of California and the United
             13
                         States that the foregoing is true and correct to the best of my knowledge.
             14
             15
             16
                     Dated: August 21, 2019                         CENTER FOR DISABILITY ACCESS
             17
                                                                    By: _______________________________
             18                                                     Raul Uriarte-Limon
             19                                                     Plaintiff

             20
             21
             22
             23
             24
             25
             26
             27
             28




                                                                   1

                     Plaintiff’s Dec
